



Exhibit 10.34
Amendment 2017-1
Amended and Restated Willis U.S. 2005 Deferred Compensation Plan
The Amended and Restated Willis U.S. 2005 Deferred Compensation Plan, is hereby
amended as follows:
1.Section 1.15 Eligible Employee is amended to add the following to the end
thereof:


Effective January 1, 2018, only the following may be selected as Eligible
Employees: an Employee with a job title of Producer who (a) is excluded from
participation in the Willis Towers Watson Pension Plan for U.S. Employees (the
“Pension Plan”), and (b) is level 38 or more senior; provided that any Employee
may be selected by the Employer as an Eligible Employee for purposes of making
an Employer Award.
2.The last sentence of Section 3.1 Commencement of Participation shall be
deleted in its entirety.


3.Section 7.1 is replaced in its entirety with the following:


7.1    Distribution Eligibility. Distribution of benefits from the Plan shall be
made no earlier than (i) the Participant’s Separation from Service or, in the
case of Key Employees or amounts deferred on or after January 1, 2018, six
months following their Separation from Service, (ii) the date selected as an
In-Service Distribution, (iii) in the event of an approved financial hardship
due to an Unforeseeable Emergency, or (iv) solely with respect to amounts
attributable to an Employer Award, at such time and in such manner as designated
in such Employer Award, subject to the requirements set forth in Section 409A of
the Code.
4.Section 7.3(c) is replaced in its entirety with the following:


(c)    Commencement of Distributions Due to Separation from Service.
Distribution of benefits to a Participant under the Plan shall commence as early
as administratively feasible, but in any event, no later than sixty (60) days
after there is a Separation from Service or in which a Participant is eligible
for an In-Service Distribution; provided, however, that in the case of Key
Employees or with respect to amounts deferred on or after January 1, 2018, such
Distribution shall not commence until after six (6) months from the Separation
from Service.





